Case 2:19-cv-00248-JRG Document 280 Filed 02/26/21 Page 1 of 2 PageID #: 10891




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 INFERNAL TECHNOLOGY, LLC,                          §
 TERMINAL REALITY, INC.,                            §
                                                    §
                Plaintiffs,                         §
                                                    §
 v.                                                 §    CIVIL ACTION NO. 2:19-CV-00248-JRG
                                                    §
 SONY INTERACTIVE ENTERTAINMENT                     §
 LLC,                                               §
                                                    §
                Defendant.                          §

                                              ORDER

       Before the Court is the Joint Stipulation of the Parties Regarding Use of Depositions of

Fact Witnesses from Prior Proceedings During Trial of This Case (the “Stipulation”). (Dkt. No.

279). In the same, the Plaintiffs Infernal Technology, LLC and Terminal Reality, Inc. (“Plaintiffs”)

and Defendant Sony Interactive Entertainment LLC (“SIE”) (together with Plaintiffs, the

“Parties”) stipulate as follows:

1.     The Parties agree that the depositions identified below that were taken in prior litigation

       may be used as if taken in this case, including by playing video of the deposition or reading

       the deposition transcript into the record at trial:

       •       Joe Kreiner (August 29, 2019 Deposition, taken in Infernal Technology,
               LLC, et al. v. Crytek GmbH, Case No. 2:18-cv-284-JRG (E.D. Tex.)).

       •       John O’Keefe (August 23, 2019 Deposition, taken in Infernal Technology,
               LLC, et al. v. Crytek GmbH, Case No. 2:18-cv-284-JRG (E.D. Tex.); and
               October 6, 2016 Deposition taken in Infernal Technology, LLC, et al. v.
               Electronic Arts Inc., Case No. 2:15-cv-1523-JRG (E.D. Tex.)).
Case 2:19-cv-00248-JRG Document 280 Filed 02/26/21 Page 2 of 2 PageID #: 10892




2.     The Parties agree that the depositions of the individuals identified above may only be used

     . at trial as provided for in the Joint Pretrial Order (Dkt. No. 252), and subject to the Federal

       Rules of Evidence.

3.     The Parties will treat the above-identified depositions as if taken in this case and will not

       reference the proceeding in which the depositions were taken at trial.

       Having considered the above Stipulation, the Court is of the opinion that the same should

be and hereby is ACCEPTED and ENTERED.

       So ORDERED and SIGNED this 25th day of February, 2021.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                                  2
